Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The references listed in the Information Disclosure Statement (IDS) filed on 04/05/2021
have been considered by the examiner (see attached PTO-1449 or PTO/SB/08A and 08B forms).
Drawings
The Drawings filed on 04/05/2021 have been considered and approved by the examiner.
Specification
The disclosure is objected to because of the following informalities:
The word “k+1th” are not grammatically correct. The examiner suggests replacing  occurrences of these woes with “k+1St” or “k-1St”.
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1-31 are objected to because of the following informalities:  
Regarding claims 1, 8-11, 15, 16, 20 and 26-28, the words “k+1th” and “k-1th” are not grammatically correct. The examiner suggests replacing occurrences of these words with “k+1st”or “k-1st”, as appropriate.
Regarding claim 14, the phrase, “the k+1 semiconductor chip” is grammatically incorrect.  The phrase, “k+1st semiconductor chip” is suggested as a replacement.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 20, the limitation, “partially contact” is unclear with regard to how the differs from the simpler “contacts”.
Regarding claims 8 and 14, the limitation, “an offset direction” is unclear with regard to the number of offset directions being defined in the claims.
Regarding claims 12 and 18, the limitation, “at the same time” is unclear with regard to how this process limitation changes the characteristics of the device in a way that would be patentably distinguishable from a case where the  operations were carried out at different times.

Reference Cited
The reference of interest is cited:
CHUNG et al. (US 20220068887 A1) teaches a semiconductor package (10) comprising: 
a base layer (100); sequentially offset stacked over the base layer (see Fig. 1, e.g.,); 
a chip pad (310), and a redistribution wiring pad (232) bonded to a bonding wire.

Telephone Inquiry Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASMINE J CLARK whose telephone number is (571)272-1726. The examiner can normally be reached 8:30-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ZANDRA SMITH can be reached on (571) 2722924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASMINE J CLARK/Primary Examiner, Art Unit 2816